GREENBAUM, J.
(concurring). This : tion was originally brought against Grosi and Kalman, to recover broker’s commissic for effecting an exchange of real property. rl present defendants, who also claimed these cc missions as rival brokers, were interpleads the original defendants having deposited I fund in dispute in court. Unless defendai could have maintained a legal claim agaii Grosner and Kalman, they must fail here, written authority to negotiate or offer for s the property in question is shown by these fendants, and under the rule declared in t department (Whiteley v. Terry, 83 App. D 197, 82 N. Y. Supp. 89) they would be p eluded from any recovery. Plaintiff’s auth ity was in writing, and Grosner and ICalm corroborate their claim. I vote for reversal